{¶ 16} I respectfully dissent. Paragraph 2(b) of the client services agreement did give appellant the option of returning the worker at no cost during the first four hours he is at the job site. This clause does not necessarily address the issue here. Paragraph 2(b) provides:
"Tradesman will guarantee that the worker sent to the Client's job site will be of the quality and have the knowledge the Client requested. If, in the Client's opinion, this is not the case, then the Client has the option of sending the worker back to Tradesmen within the first four (4) hours of the first day at no charge to the Client. * * *"
 {¶ 17} The issue here is licensure, not quality and knowledge. One Master Plumber might not be of the same quality or have the same knowledge as another Master Plumber, but both are licensed. An analogy is where two attorneys may be licensed, but not necessarily of equal quality. It is ambiguous, at best, to say that this 4-hour return policy absolves Appellee of the contractual obligation to provide a licensed plumber when one is requested. I respectfully dissent.